Fullerton, J.
(dissenting). — I dissent. The act relied upon to sustain the appointment of the inspector was nothing more than an act regulating the sale of intoxicating liquors. As such it was repealed by the subsequent legislation vesting in boards of county commissioners of counties and the mayors and councils of cities the “sole and exclusive authority and power to regulate, restrain, license or prohibit the sale or disposal of spirituous, fermented, malt or other intoxicating liquors” within their respective jurisdictions.